Title: To Thomas Jefferson from William Evans, 24 December 1804
From: Evans, William
To: Jefferson, Thomas


                  
                     Sir/ 
                     Baltimore 24 December 1804
                  
                  I send Per Stage a Box with Lettice and Endift inclosed—knowing it could not be had at the City—you’ll will be pleased to accept of it, and hope you will receive it in time for your Dinner to Morrow—I wish you Sir the Compliments of the Season And am Sir with the greatest respect 
                  your Humble Servant
                  
                     William Evans 
                     
                  
               